       Case 1:21-cv-01208-EPG Document 15 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT J. MILLER,                                Case No. 1:21-cv-01208-EPG (PC)
12                       Plaintiff,                    ORDER CLARIFYING DEADLINE TO FILE
                                                       RESPONSE TO COMPLAINT
13           v.
                                                       (ECF No. 13)
14    STUART SHERMAN, et al.,
15                       Defendants.
16

17          On August 18, 2021, the Court found service of the complaint appropriate and directed

18   service on defendants Stuart Sherman and D. Lopez. (ECF No. 10). Pursuant to that order, the

19   service order, summonses, and the operative complaint were served via email on the California

20   Department of Corrections and Rehabilitation (“CDCR”). (Id.). On August 20, 2021, the CDCR

21   filed a Notice of E-Service Waiver indicating that all Defendants intended to waive service.

22   (ECF No. 12). The California Attorney General’s Office timely filed a waiver of service of

23   process for all defendants on September 17, 2021. (ECF No. 13).

24          Pursuant to the Court’s E-Service Order, “[a] defendant who timely waives service need

25   not serve an answer to the complaint until 60 days after the waiver of service of process was

26   sent….” (ECF No. 10, p. 2). The E-Service Order further states that, “[f]or any defendant that

27   the CDCR advises will be waiving service, the date the CDCR files its Notice of E-Service

28   Waiver will be considered the date the request for waiver was sent.” (Id.).
                                                      1
       Case 1:21-cv-01208-EPG Document 15 Filed 09/21/21 Page 2 of 2


 1          Defendants’ waiver of service incorrectly reflects that Defendants’ answer or motion

 2   under Rule 12 is due within 60 days1 after September 17, 2021, which is the date the waiver was

 3   filed. (ECF No. 13).

 4          By the instant order, the Court clarifies that, pursuant to the August 18, 2021 E-Service

 5   Order, Defendants’ answer or other responsive pleading is due within 60 days after August 20,

 6   2021, which is the date the CDCR’s Notice of E-Service Waiver was filed. Should Defendants

 7   require additional time to respond to the complaint, they may file a motion for an extension of

 8   time setting forth good cause in support of the motion.

 9
     IT IS SO ORDERED.
10

11      Dated:        September 21, 2021                                  /s/
12                                                                UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28          1
                There is no indication that the waiver request was sent outside the United States.
                                                                 2
